Citation Nr: 0901396	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-35 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the clam of entitlement to service connection for residuals 
of a low back injury. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the petition to reopen the 
claim for service connection for a low back injury. 

The Board remanded the claim in October 2007 for further 
development. 


FINDINGS OF FACT

1. Service connection for a low back injury was denied by 
rating decision of June 2002. The veteran was notified in 
July 2002 of his appellate rights and he did not file a 
timely appeal.

2. Evidence received since the June 2002 decision did not 
raise a reasonable possibility of substantiating the claim of 
service connection for a low back injury. 


CONCLUSIONS OF LAW

1. The June 2002 rating decision which denied service 
connection for a low back injury is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2008).

2. Evidence submitted subsequent to the June 2002 rating 
decision denying service connection for a low back injury is 
not new and material. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2008). In this case, the required VCAA notification was 
provided in a March 2004 letter prior to the June 2004 
adjudication. 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, an updated VCAA notification letter was 
provided to the veteran in November 2007 to comply with the 
holding in Kent. The RO informed the veteran that the 
underlying denial determined that service medical evidence 
was negative for a low back injury in service. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
September 2008. However, since the preponderance of the 
evidence is against the claim, any appropriate disability 
rating and effective date to be assigned as to this claim is 
moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, and a VA 
compensation examination. The veteran was also given the 
opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

The veteran was offered a hearing in connection with his 
claim , and he declined. The Board therefore finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim. 


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. Regulations define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). 

Service connection for a low back injury was denied by rating 
decision of June 2002. The service medical evidence was 
negative for a low back injury in service and no residuals of 
a back condition were shown at release from active duty. 
Also, there was no evidence that any current low back injury 
had its inception during the veteran's period of service. The 
veteran was sent notice of the denial of service connection 
for a low back injury in a letter dated in July 2002; 
however, he did not timely appeal this decision. 

The Board has reviewed the evidence received into the record 
since the June 2002 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen the 
claim for service connection for a low back injury. 

Evidence submitted since the June 2002 denial of service 
connection includes an August 2003 medical statement from the 
Bergen County Board of Social Services, a January 2004 VA 
examination report, and a November 2005 statement from the 
veteran in support of his claim. 

The August 2003 medical statement from the Bergen County 
Board of Social Services shows examination and evaluation for 
medical conditions unrelated to the veteran's low back. This 
evidence does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for a low back injury. Therefore, the evidence is not new and 
material. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The January 2004 VA compensation examination report is also 
not new and material. This examination report related the 
history provided by the veteran of his back injury and also 
showed, after the examination of the veteran's back, no 
findings related to a low back injury. The impression was 
history of mid back pain. At the time of the examination, the 
veteran had no pain. The examiner attributed the veteran's 
symptoms were most likely caused by myofascial pain syndrome. 
However, the Court  has indicated that pain does not by 
itself, without a diagnosed or identifiable underlying malady 
or condition, constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir 2001). Therefore, this evidence is 
also not new and material. 

Finally, the veteran submitted a November 2005 statement in 
support of his claim. He indicated, in pertinent part, that 
he warrants service connection for his low back condition. He 
relates that in 1982 or 1983, he injured his back on the USS 
Independence while helping to bring aboard supplies. He 
related that he was taken to sick bay and treated by a Navy 
doctor. He did not indicate that he had a present back 
condition as a result of that injury he claimed occurred in 
service. He has not shown, nor claimed, that he even 
possesses the medical expertise that is required to render a 
competent opinion as to actual diagnoses and/or medical 
causation. Grottveitt v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

As a layperson without the appropriate medical training or 
expertise, he is not competent to render a probative opinion 
on a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 
124 (1998). Accordingly, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim. See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Upon review, the veteran has provided no new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim. The evidence of record has not raised a reasonable 
possibility of substantiating the claim. As such, the 
evidence received since the June 2002 rating decision is not 
new and material as contemplated by 38 C.F.R. § 3.156, and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury. 


ORDER

New and material evidence to reopen the claim of service 
connection for residuals of a low back injury has not been 
submitted, and the claim is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


